Exhibit 99.1 Q1|2015 • Satisfactory operational EBIT of NOK 932 million • Challenging market conditions in Americas • Convertible bond converted to share capital • Quarterly dividend of NOK 1.30 per share Q1|2015 HIGHLIGHTS – FIRST QUARTER 2015 ● Satisfactory operational EBIT given reduced market prices and high biological costs in the quarter. ● Positive contribution from sales contracts in the quarter. ● Strong operational EBIT in Norway. ● Challenging quarter in Scotland due to previously announced biological costs for the harvested generation. ● Satisfactory result in Canada given the challenging market conditions in Americas. ● Improvements in Consumer Products year on year, but still not satisfactory earnings. ● Harvest volume in line with fourth quarter guidance. ● Cash flow impacted by working capital build-up related to Easter. ● MH Feed negatively impacted by low season and third party feed purchase commitments. ● 11 new sites in Norway were Aquaculture Stewardship Council (ASC) certified during the quarter. ● Net cash flow per share of NOK -0.37 and underlying earnings per share of NOK 1.32. ● Return on capital employed (ROCE) 17.6%. ● Net interest-bearing debt (NIBD) of NOK 7518 million. EUR 348 million of the EUR 350 million convertible bond was converted to share capital with an effect on NIBD of NOK 2 369 million. ● A quarterly dividend of NOK 1.30 will be paid out to the shareholders as a repayment of paid in dividend. ● MH Chile, inclusive USA, is reported as discontinued operations as of January 1, 2015. Comparable figures in Statements of Comprehensive Income and Cash Flow have been reclassified. Main figures Q1. 15 Q1. 14 Unaudited NOK million Reclassified Reclassified Operational revenue 5 652 5 241 22 847 Operational EBITDA 1) 1 178 4 796 Operational EBIT 1) 3 938 EBIT 3 544 Net financial items 25 -2 136 Profit or loss for the period Cash flow from operations 1 133 3 408 Total assets 36 130 32 834 36 974 NIBD 7 518 7 511 9 268 EPS (NOK) Underlying EPS (NOK) 2) Net cash flow per share (NOK) 3) -0.37 Dividend declared and paid per share ROCE 4) % % % Equity ratio % % % Harvest volume (gutted weight tons, salmon) 83 409 74 502 351 369 Operational EBIT - NOK per kg 5) Totall Group 6) Norway Scotland Canada 1) Excluding change in unrealised gains/losses from salmon derivatives, net fair value adjustment on biomass, onerous contracts provision, income from associated companies, restructuring costs, impairment losses of fixed assets/intangibles and other non-operational items. 2) Underlying EPS: Operational EBIT adjusted for accrued payable interest, with estimated weighted tax rate – per share. (Included Discontinued operations in Chile) 3) Net cash flow per share: Cash flow from operations and investments, net financial items paid and realized currency effects – per share(Included Discontinued operations in Chile) 4) ROCE: Annualised return on average capital employed based on EBIT excluding net fair value adjustment on biomass, onerous contracts provisions and other non-operational items /Average NIBD + Equity, excluding fair value adjustment of biomass, onerous contracts provisions and net assets held for sale, unless there are material transactions in the period. (Excluded Discontinued operations in Chile) 5) Operational EBIT per kg including allocated margin from Sales and Marketing (from own salmon). 6) Total including Sterling White Halibut, Feed and Holding Companies. Q1|2015 PROFIT - FINANCIAL RESULTS IN THE QUARTER The Group’s profit hinge on its ability to provide customer value from healthy, tasty and nutritious seafood, farmed both cost effectively and in an environmentally sustainable way that maintains a good aquatic environment and respects the needs of the wider society. (Figures in parenthesis refer to the same quarter in 2014.) Q1. 15 Q1. 14 NOK million Reclass. Operational EBIT Change in unrealized margin feed 11 0 Change in unrealized salmon derivatives -48 3 Net fair value adjustment on biomass - 673 -264 Onerous contracts provision 84 87 Restructuring costs 1 0 Income from associated companies 12 14 Impairment losses of fixed assets 1 0 EBIT Operational EBIT amounted to NOK 932 million in the quarter (NOK 970 million). The contribution from Feed was 19 million (-16 million), and from Farming NOK 808 million (NOK 1090 million). Sales and Marketing contributed with NOK 108 million (NOK 85 million) from MH Markets and NOK -2 million (NOK -63 million) from Consumer Products. Operational EBIT in the period was affected by exceptional items in the amount of NOK 117 million, which relates to sea lice mitigation costs and extraordinary mortality. Refer to Note 6 to the interim financial statements for further details. Earnings before financial items and taxes EBIT was NOK 319 million (NOK 810 million), after a significant decrease in the fair value for biological assets, due to lower prices and reduced volume in sea. Financial items Q1. 15 Q1. 14 NOK million Reclass. Interest expenses - 137 - 127 Net currency effects 17 Other financial items - 52 Net financial items 27 Cash flow and NIBD Q1. 15 Q1. 14 NOK million Reclass. NIBD beginning of period -9 268 -7 791 Operational EBITDA 1 178 1 169 Change in working capital - 341 Taxes paid - 116 - 91 Other adjustments - 52 -128 Cash flow from operations 1 133 Net Capex - 435 - 349 Other investments 9 2 Cash flow to investments - 426 - 347 Net interest and financial items paid - 104 - 86 Bonds converted to equity 2 369 0 Other items - 108 - 42 Dividend / return of paid in capital - 492 -510 Translation effect on interest-bearing debt 87 98 Cash from discontinued operations - 245 34 NIBD end of period -7 518 -7 511 Q1|2015 Cash flow from operations amounted to NOK 669 million (NOK 1133 million). Net Capex was NOK 435 million (NOK 349 million), including gross investments of NOK 225 million in MH Norway. EUR 348 million of the EUR 350 million convertible bond was converted into share capital, with an incentive payment for early conversion. Quarterly dividend of NOK 492 million was distributed as return of paid in capital (NOK 510 million). Chile is reported as discontinued operations from the first quarter of 2015. Comparable figures for 2014 have been reclassified. GUIDING PRINCIPLE AMBITION 2015 ACHIEVEMENT Profitability ROCE of at least 12% over a cycle (4-5 years) Q1:17.6% Solidity NIBD target: EUR 950 million Farming NIBD / kg EUR 1.8 31.3.15: EUR 866 million Farming NIBD / kg EUR 1.6 PROFIT - OPERATIONAL PERFORMANCE AND ANALYTICAL DATA MH Fish Feed MH Farming MH Sales and Marketing MH Other Discont. operat. reclass. MH Group 1) MH Markets MH Consumer Products Reclass NOK million Q1. 15 Q1. 14 Q1. 15 Q1. 14 Q1. 15 Q1. 14 Q1. 15 Q1. 14 Q1. 15 Q1. 14 Q1.14 Q1. 15 Q1. 14 External revenue 1 0 64 3 285 3 717 2 284 2 031 17 16 - 627 5 652 5 241 Internal revenue 0 3 312 3 657 76 74 85 68 0 0 0 Operational revenue 0 3 377 3 761 3 984 4 380 2 361 2 105 84 - 627 5 652 5 241 Operational EBIT 19 - 16 1 090 85 - 2 - 63 - 1 - 5 - 121 Change in unrealized margin 0 0 0 0 0 0 0 0 11 0 0 11 0 Change in unrealized salmon derivatives 0 0 20 0 0 0 - 20 0 - 48 3 0 - 48 3 Net fair value adjustment of biomass, onerous contracts provision 0 0 - 587 - 125 0 0 0 0 - 3 4 - 56 - 589 - 177 Restucturing costs 0 0 1 0 0 0 0 0 0 0 0 1 0 Income from associated companies 0 0 12 14 0 0 0 0 0 0 0 12 14 Impairment losses - fixed assets 0 0 0 0 0 0 1 0 0 0 0 1 0 EBIT 19 - 16 85 - 21 - 63 - 41 2 - 176 Operational EBIT % % na % % % %
